                   Case 1:19-cv-00468-CL           Document 1         Filed 03/29/19           Page 1 of 4


                                                             FILED'1'3 MRF-'. 2'31f.:14USDC·ORl-1
                                     UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF OREGON
                                           MEDFORD DIVISION
 3
     ITAI AARONSON,
 4

 5              Plaintiff,
                                                              COMPLAINT
 6
           and
 7
     SONNEN VOLKSWAGEN,
 8
     SHAHIN KANGARANI,
 9   BRADFOON,
     CASEY ALBRIGHT,
10
     DAVID TERRELL,
11   DICK HEIMANN,
12   SUSAN MARIE AARONSON,
     BRYAN E. BLODGETT,
13   LITHIA VW MEDFORD,
14   VOLKSWAGEN OF AMERICA, INC.

15              Defendants.
16             For his complaint against SONNEN VOLKSWAGEN, SHAHIN KANGARANI, BRAD FOON, CASEY
17   ALBRIGHT, DAVID TERRELL, DICK HEIMANN, LITHIA VW MEDFORD, SUSAN MARIE AARONSON,

18   BRYAN E. BLODGETT, and VOLKSWAGEN OF AMERICA, INC., plaintiffltaiAaronson alleges the following:

19
                                                   NATURE OF THE ACTION
20
               1. This is an action for Fraud 18 USC § 1341, Racketeering 18 USC § 1957, and Conspiracy 18 USC §
21
       1371.
22
                                                           THE PARTIES
23
               2. ITAi AARONSON ("ITAi") is a citizen of OREGON, residing at 593 Oak Knoll Dr., Ashland, Oregon
24
       97520.
25
               3. SONNEN VOLKSWAGEN ("SONNEN") is a car dealership located in MARINE COUNTY
26
       CALIFORNIA.
27
               4. SHAHIN KANGARANI ("SHAHIN") is an affiliate and/or an employee of SONNEN.
28
               5. BRAD FOON ("BRAD") is is an affiliate and/or an employee of SONNEN.

               6. CASEY ALBRIGHT ("CASEY") is is an affiliate and/or an employee of LITHIA VW MEDFORD.

               7. DAVID TERRELL ("DAVID") is is an affiliate and/or an employee of LITHIA VW MEDFORD.


     COMPLAINT                                                                                       PAGE 1 OF4
                 Case 1:19-cv-00468-CL                Document 1           Filed 03/29/19          Page 2 of 4




 1          8. DICK HEIMANN ("DICK") is is an affiliate and/or an employee of LITHIA VW MEDFORD, who

 2    holds decision making authority over all and every activity at LITHIA VW MEDFORD.

 3          9. LITHIA VW MEDFORD is car dealership located in JACKSON COUNTY OREGON.

 4           10. VOLKSWAGEN OF AMERICA is a corporate entity located in

 5           11. BRYAN E. BLODGETT ("BRIAN") IS AN OFFICER OF THE COURT, operating in JACKSON

 6    COUNTY OREGON.

 7           12. SUSAN MARIE AARONSON ("SUSAN") is a citizen of OREGON residing in JACKSON COUNTY

 8    OREGON.

 9                                                   JURISDICTION AND VENUE

10           11. This Court has jurisdiction over the subject matter of ITAi AARONSON's claim under 28 USC § 1331

11    and 1332, and exceeds $75,000.

12           12. This Court has pendant jurisdiction over state law claims pursuant to 28 U.S.C § 1367(a):.

13           13. Venue is proper in this district under 28 U.S.C. § 1391(b) and 1391(c).

14                                                                FACTS

15           14. In early august 2018 plaintiff ITAi AARONSON responded to an internet advertisement offering a

16    VOLKSWAGEN GOLF car for sale. He called SONNEN VOLKSWAGEN, which placed the ad and was

17    transferred to SHAHIN KANGARANI who represented him self as the sales manager. ITAi and SHAHIN had

18    numerous conversations, exchanged emails and text messages, and reached a tentative agreement about the car in

19    question. SHAHIN assured ITAi that the car was in good condition and that SONNEN had a clear.title for the

20    car. Itai traveled to SONNEN VOLKSWAGEN confident that SONNEN was indeed in position to· sell the car.

21    After verifying that the car was in good shape, ITAi was asked by SHAHIN to complete the transaction with

22    BRAD FOON, who introduced himself as the financial manager for SONNEN. Both BRAD and SHAHIN

23    assured ITAi that SONNEN had the clear title, but that it was kept at the business office that was already closed

24    at that time. BRAD and SHAHIN assured ITAi that they will send the title to the car by overnight service on the

25    next day and that they will ship the car to ITAi by an interstate carrier within a few days. ITAi paid $18,700 to

26    BRAD based on those assurances. After a few days the car arrived in Oregon, missing a few components and

27    without a title. After a period in which several emails, text messages and voice calls were exchanged, it became

28    clear that SONEN, BRAD and SHAHIN never had title to the car. It was VOLKSWAGEN of AMERICA who

       had title to the car in one of their facilities in the state of Michigan. After several months, the title was sent from

      VOLKSWAGEN to ITAi. As the car was delivered without a title and without a temporary registration document



     COMPLAINT                                                                                               PAGE2OF4
                 Case 1:19-cv-00468-CL              Document 1           Filed 03/29/19         Page 3 of 4




      and as SHAHIN, BRAD and SONNEN refused to provide ITAI with even a temporary registration document,

 2    ITAI was not able to register the car. SHAHIN, BRAD and SONNEN refused to take the car back, forcing ITAI

 3    to store, insure and maintain an unusable car. In February 2019, SUSAN MARIE AARONSON and BRYAN E.

 4    BLODGETT, conspired to steel the keys to the VOLKSWAGEN GOLF from ITAI AARONSON. They

 5    succeeded in their conspiracy and ITAI was forced to have the car towed to the service department of LITHIA

 6    VW MEDFORD, so that replacement keys could be made. CASEY ALBRIGHT, DAVID TERRELL, DICK

 7    HEIMANN, SUSAN MARIE AARONSON, BRYAN E. BLODGETT and LITHIA VW MEDFORD, conspired

 8    together to forge the title of the car so that ITAI would not be able to obtain replacement keys and therefor be

 9    denied the use of the car. In the ensuing face to face discussion with DICK REINMANN, DICK infonned ITAI

10    the following: (a) LITHIA VW MEDFORD will not provide ITAI with keys to the VOLKSWAGEN GOLF. (b)

11    None of the LITHIA affiliated car dealerships in JACKSON COUNTY OREGON, will be permitted to sell a car

12    to ITAL (c) None of the LITHIA affiliated dealerships in JACKSON COUNTY OREGON will ever service any

13    ofITAI's cars. (d) None of the LITHIA affiliated dealerships in JACKSON COUNTY OREGON, will ever

14    perform factory warranty repairs on any ofITAI's cars.

15                                                  FIRST CLAIM FOR RELIEF

16          15. Against defendants SHAHIN, BRAD, SONNEN and VOLKSWAGEN OF AMERICA, INC.; that they

17    conspired to deceive and defraud ITAI in the amount of $18,700 in violation of 18 USC § 1957 , ahd that they

18    performed the fraud across state lines using electronic methods of transmission in violation of 18 USC§ 1341,

19    and that they perpetuated the fraud and deceit across state lines numerous times in violation of 18 USC § 2327,

20    and that they perpetuated the fraud and deceit across state lines using an interstate carrier, and that they sold ITAi

21    a car without a TITLE or temporary registration documents in violation of California vehicle code 4463 VC. For

22    this claim ITAI requests that this Court awards him direct damages of $25,000 with triple restitution pursuant to

23     18 USC§ 1957, in the amount of$75,000, and punitive damages in the amount of$1,000,000, as corrupt and

24    criminal fraud and deceit using the Internet, the mail and interstate carriers must be stopped in the .interests of

25    justice.

26                                                 SECOND CLAIM FOR RELIEF

27          16. Against defendants VOLKSWAGEN OF AMERICA INC., LITHIA VW OF MEDFORD, BRIAN E.

28    BLODGETT, SUSAN MARIE AARONSON, DICK HEIMANN, DAVID TERREL, SUSAN MA.RIE

      AARONSON, BRIAN E. BLODGETT and CASEY ALBRIGHT, that they conspired to forge the title of the

      CAR in violation of 18 USC§ 514 and 18 USC§ 1349, plaintiffITAI requests that this court awards him direct




     COMPLAINT                                                                                            PAGE 3 OF4
                 Case 1:19-cv-00468-CL                Document 1         Filed 03/29/19         Page 4 of 4




       damages in the amount of $2,500 and punitive damages in the amount of $1,000,000, as corrupt and criminal
                                                                            ,                               I
 2     fraud, forgery and deceit by a seemingly legitimate car dealership, a large corporate entity and an officer of the

 3     court, must be stopped in the interests of justice.

 4                                                   THIRD CLAIM FOR RELIEF

 5           17. Against defendants SUSAN MARIE AARONSON and BRYAN E. BLODGETT, that they conspired

 6     together to break into ITAI's house and steel the CAR keys in violation of 18 USC§ 1349, 18 USC § 2119 ORS

 7     § 164.225 and ORS § 164.215 , plaintiff !TAI AARONSON, requests that this court awards him dtrect damages

 8     in the amount of $5,000 and punitive damages in the amount of $1,000,000, as criminal conspiracies devised and

 9    executed by officers of the court must be stopped in the interests of justice.

10                                                   FOURTH CLAIM FOR RELIEF

11           18. Against defendants LITHIA VW MEDFORD and VOLKSWAGEN OF AMERICA, INC., that they

12     denied plaintiff economic activity and guaranteed service, using their monopoly power in violation of 18 USC §

13     1346, USC 15 § 2 and 15 USC§ 15, plaintiffITAI AARONSON, requests that this court awards him direct

14    damages in the amount of $50,000 and punitive damages in the amount of $1,000,000, so that anti~trust behavior

15    by exclusive regional car dealerships and large corporate entities be stopped in the interests of justice.

16

17

18

19          DATED this 29th day of March, 2019.

20

21                    BY:

22                             ITAi AARONSON
                               593 Oak Knoll Dr.
23                             Ashland, OR 97520
                               541-291-7125
24

25

26

27

28




     COMPLAINT                                                                                           PAGE4OF4
